Citation Nr: 1748082	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-19 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for a left ankle disability.   

2.  Entitlement to an increased rating for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:  Attorney Kenneth H. Dojaquez


ATTORNEY FOR THE BOARD

N. Robinson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to June 1970 and July 1973 to July 1977.  These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2008 and April 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.
 
The issues of increased ratings for right and left leg radiculopathy, posttraumatic stress disorder (PTSD), and hearing loss and service connection for diabetes, hypertension, erectile dysfunction, and skin fungus, formerly associated with this appeal stream, were withdrawn by the Veteran in a September 2016 written statement.  Accordingly, these issues are not before the Board and will not be addressed here.  

In a May 2017 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability (TDIU), effective the day following Veteran's last date of work, February 16, 2014.  Because the evidence does not suggest that he was unemployable prior to that date, the Board finds that entitlement to TDIU prior to February 17, 2014 is not reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In a July 2017 written statement, the Veteran withdrew his request for a hearing before the Board.  Therefore, the Board considers the hearing request withdrawn.

The issue of entitlement to compensation for the Veteran's child (now deceased) born with spina bifida claimed as due to herbicide agent exposure has been raised by the record in a July 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of service connection for a left hip disability has been raised in July 2008 and July 2011 written statements but has also not been clearly adjudicated by the AOJ as a separate claim.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  By July 2017 correspondence, prior to the promulgation of a decision in the matter, the Veteran withdrew his appeal for an increased rating of a lumbar spine disability; there are no questions of fact or law remaining in this matter.

2.  The evidence reasonably suggests that throughout the appellate period, the Veteran's service-connected left ankle disability has been manifested by malunion of the tibia and fibula with marked ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for an increased rating for a lumbar spine disability by the Veteran have been met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).

2.  The criteria for an increased rating of 30 percent for residuals of a left ankle fracture have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5262 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  VA's duty to notify was satisfied by a letter in January 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Lumbar Spine

The Board has jurisdiction where there is a question of fact or law in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn by the veteran or by his authorized representative or attorney at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204.  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204 (b)(3).  Here, VA has received September 2017 correspondence from the Veteran's attorney clearly indicating the Veteran wishes to withdraw this appeal.  Thus, there is no error of fact or law remaining for appellate consideration.

Left Ankle

Legal Framework

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

The Veteran's left ankle disability is currently rated at 20 percent disabling under DC 5271.  38 C.F.R. § 4.71a.  Under DC 5271, a 20 percent rating (the maximum available) is assigned for marked limitation of the ankle.  Id. 

This disability was previously rated as 10 percent disabling under DC 5275 for shortening of the left leg.  Under DC 5275, a 10 percent rating is assigned for shortening of the bones of the lower extremity from 1 1/4 to 2 inches.  Higher ratings are applicable for greater amounts of shortening of the bones of the lower extremity, up to a 60 percent rating for shortening of the bone over 4 inches.  A Note to DC 5275 states that both lower extremities should be measured from the anterior superior spine of the ilium to the internal malleolus of the tibia, and that the rating is not to be combined with other ratings for fracture or faulty union in the same extremity.  Id. (emphasis added).  

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4. 40, 4.45, 4.59.

Factual Background 

As deftly described by the Veteran's attorney in September 2016 and July 2017 briefs, the Veteran is claiming entitlement to reinstatement of his original 10 percent rating for left leg shortening (under DC 5275) and continuation (or increase) of his current 20 percent rating for limited left ankle range of motion (under DC 5271).  

In background, the Veteran was initially service-connected for left leg shortening at 10 percent under DC 5275.  In November 2007, he filed a claim for an increased rating.  In a March 2008 rating decision, the RO increased the disability rating to 20 percent, effective the date of the Veteran's November 2007 claim.  In doing so, the RO changed the DC under which the disability is rated from DC 5275 to DC 5271.  In July 2008, the Veteran filed a timely notice of disagreement (NOD) with this decision.  In January 2009, the Veteran filed another claim for compensation for the injuries to his left leg.  

In his May 2009 VA examination, the Veteran reported left ankle pain.  On examination, the ankle was diffusely tender.  The examiner reviewed imaging significant for arthritis and an old healed fracture of the distal tibia-fibula.  

In July 2009, the RO granted service connection for residuals of the Veteran's left ankle fracture, which the rating decision narrative noted had been previously claimed as left leg shortening.  The RO also granted service connection for the Veteran's left knee disability.  

During his August 2011 VA examination, the Veteran reported continued ankle pain with weather changes and walking.  On examination, the left ankle was tender, particularly over a noted deformity over the distal fibula.  An August 2011 x-ray showed a chronic fracture deformity of the left ankle with mild degenerative disease of the tibio-talar joint.

In his February 2015 VA examination, the Veteran reported ankle pain that was worse with walking.  On examination, his ankle range of motion was abnormal and there was pain with weight bearing.  

In a June 2016 VA-contracted examination, the Veteran reported ankle pain and associated impaired gait.  On examination, his ankle range of motion was abnormal, and there was pain noted with weight bearing.  The examiner noted that the Veteran's ankle pain restricted the distance he could walk.  There was no ankylosis or ankle instability.  

Analysis 

It is undisputed that the Veteran's left leg is 1.5 inches shorter than his right leg and that he has marked limitation of motion of his left ankle as a result of an in-service motorcycle accident and resulting tibia-fibula fracture.  

Unfortunately, the Board is unable to reinstate the 10 percent rating for leg shortening and continue the separate rating for limited motion of the ankle because the regulations specifically prohibit combining a rating under DC 5275 (leg shortening) with a rating for fracture of the same extremity.  38 C.F.R. § 4.71a, DC 5275, Note.  In this case, the Veteran's current rating, 20 percent for limitation of motion of the ankle, and prior rating, 10 percent for left leg shortening, are both for residuals of his left lower extremity fracture.  The AOJ changed the DC in order to increase the Veteran's compensation because it was unable to do so under the prior code (DC 5275) because the Veteran's left leg is not more than 1.5 inches shorter than his right leg.  In other words, VA acted in the Veteran's benefit by switching the code and is prohibited by regulation from assigning a rating under DC 5275 together with another rating for a sequela of the fracture.   

The Board does agree with the Veteran's attorney that the Veteran filed a timely NOD to the March 2008 rating decision; therefore, that rating decision is on appeal.  Accordingly, the appellate period is from the date of the Veteran's November 2007 claim for an increased rating for this disability.

Turning to the question of entitlement to an increased rating, the Board also agrees with the Veteran's attorney that because the Veteran was service connected in July 1977 for his left ankle fracture, service connection for this disability is protected.  38 U.S.C.A. § 110, 38 C.F.R. § 3.951 (a disability continuously rated for 20 or more years  shall not thereafter be rated at less, except upon showing that such rating was based on fraud).  Importantly, however, that protection prevents VA from reducing the rating, but allows VA to switch the DC under which the protected disability is rated when doing so, as in this case, benefits the Veteran.  See Read v. Shinseki, 651 F. 3d 1296 (Fed. Cir. 2011).

Because the Veteran's left ankle disability is rated at the maximum under its current DC, the Board has considered whether rating it under another DC is appropriate and would yield a more favorable result.  DC 5270 does not apply here because the evidence, including the February 2015 and July 2016 VA ankle examinations, does not show ankylosis of the ankle.  The other purely ankle DCs do not apply and have maximum ratings of 20 percent.  Regarding DC 5262 (impairment of the tibia and fibula), the Veteran is already rated at 10 percent under this DC; However, it is clear from the record (see July 2009 Rating Decision) that this rating is for a left knee disability.  Therefore, the Board is not precluded from assigning a separate rating under DC 5262 for the ankle disability on appeal here.  The Board finds that the evidence of record, especially the February 2015 and July 2016 VA ankle examinations, certainly establish that the Veteran has marked left ankle disability due to malunion of his tibia and fibula.  Accordingly, the Board concludes that a separate rating of 30 percent under DC 5262 is warranted.  Because there is no evidence of nonunion of the tibia and fibula with loose movement, which is required for a higher rating under DC 5262, the Board find that a rating in excess of 30 percent is not warranted.  38 C.F.R. § 4.71a, DC 5262.  

In summary, the Board is switching the DC under which the Veteran's service-connected residual of left ankle fracture is rated in order to increase his level of compensation.  This is an award of a separate 30 percent rating under DC 5262 for malunion of the tibia and fibula with associated marked ankle disability.  This rating replaces his current 20 percent rating under DC 5271, effective November 16, 2007 (the date of the claim for an increased rating).  This DC provides the highest possible rating under the circumstances and best encapsulates the Veteran's symptoms.  Because DC 5262 provides compensation for an ankle disability, this rating encompasses the Veteran's, pain, impaired range of motion (including arthritis), and impaired gait.  Accordingly, the Board may not award this rating in addition to the current rating under DC 5271 (or prior rating under DC 5275) without violating the prohibition on pyramiding.  See 38 C.F.R. § 4.14 (pyramiding is rating the same disability, or the same manifestation of a disability, under different diagnostic codes).  Therefore, the Board finds that entitlement to an increased rating for residuals of a left ankle fracture of 30 percent, but no higher, is warranted.  

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extraschedular consideration.  An extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111,115-16 (2008).  However, in this case, the evidence fails to show unique or unusual characteristics of the Veteran's left ankle disability that would render the schedular rating criteria inadequate.   

The symptoms reported by the Veteran include ankle pain and associated difficulty walking and driving.  The schedular rating criteria specifically provide for ratings based on limitation of ankle motion and functional loss including as due to pain.  See 38 C.F.R. § 4.71a , Plate II; see Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain).  Accordingly, referral for extraschedular consideration is not warranted. 


ORDER

The appeal for an increased rating of a lumbar spine disability is dismissed. 

An increased rating of 30 percent, but no higher, for residuals of left ankle fracture is granted for the entire period on appeal (as a separate rating under DC 5262, effective November 16, 2007), subject to the laws and regulations governing the award of monetary benefits.





____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


